ORDER

PER CURIAM.
Plaintiff appeals from the trial court’s entry of summary judgment in defendant’s favor. No error of law appears. An opinion reciting the facts and restating the principles of law would have no prece-dential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
Dr. Whiteside’s request to dismiss the appeal as frivolous is denied.
The judgment is affirmed in accordance with Rule 84.16(b).